IN THE SUPREME COURT OF THE STATE OF DELAWARE

EDWARD L. COLLICK, §
§
Defendant Below, § No. 444, 2014
Appellant, §
§
v. " Court Below—Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, § in and for Sussex County
§ Cr. ID No. 0808007632
Plaintiff Below, §
Appellee. §

Submitted: February 23, 2015
Decided: March 17, 2015

Before STRINE, Chief Justice, VALIHURA, and VAUGHN, Justices.
m

This l7lh day of March 2015, upon consideration of the appellant’s opening
brief, the appellee’s motion to afﬁrm, and the record below, it appears to the Court
that:

(l) The appellant, Edward L. Collick, filed this appeal from the Superior
Court’s July 25, 2014 order sentencing him for his violation of probation (“VOP”).
The State of Delaware has moved to afﬁrm the Superior Court’s judgment on the
ground that it is manifest on the face of Collick’s Opening brief that the appeal is

without merit.I We agree and afﬁrm.

(2) The record reﬂects that, October 2008, Collick pled guilty to Burglary
in the Third Degree and Conspiracy in the Third Degree. Collick was sentenced as
follows: (i) for Burglary in the Third Degree, two years of Level V incarceration,
with credit for four days previously served, suspended for one year of Level III
probation; and (ii) for Conspiracy in the Third Degree, thirty days of Level V
incarceration, suspended for one year of Level II I probation.

(3) in November 2008, Collick pled guilty to Possession with Intent to
Deliver Cocaine (“PWID”). Collick was sentenced to eight years of Level V
incarceration, su5pended after two years for eighteen months of Level III
probation. This sentence was deferred for Collick’s successﬁil completion of the
Boot Camp program, followed by eighteen months of Level III Aftercare. The
Level III probation in the October 2008 sentencing order was deferred until Collick
completed the Boot Camp program. Collick did not appeal the October 2008 or
November 2008 sentencing orders.

(4) In September 2010, a capias issued for Collick’s VOP during his
Level [II Aftercare probation. The capias was returned in August 20] l. The VOP
report alleged that Collick had failed to report to his probation ofﬁcer three times,
violated his curfew, and was terminated from the Boot Camp Aftercare Program.

(5) After a hearing on September 9, 2011, the Superior Court found that

Collick had violated his probation. Sentencing was deferred until September 15,

[\J

201 1 so Collick’s credit time could be calculated. On September 15, 201 l, Collick
was sentenced as follows: (i) for PWID, eight years of Level V incarceration, with
credit for nine months previously served, suspended after two years for eighteen
months of Level III probation; (ii) for Burglary in the Third Degree, eighteen
months of Level V incarceration, suspended for one year of Level III probation;
and (iii) for Conspiracy in the Third Degree, discharged as unimproved. On
September 28, 201 I, the sentence was corrected to include restitution of $40 to the
Delaware State Police. Collick did not appeal the September 201 1 orders.

(6) In March 2013, a capias issued for Collick’s VOP. The VOP report
alleged that Collick had failed to report to his probation officer three times,
admitted to using marijuana, and violated his curfew. The capias was returned in
June 2014. A supplemental VOP report alleged that, in addition to absconding
from probation in 2013, Collick was arrested in June 2014 and found with
suspected drugs in his possession.

(7) After a hearing on July 25, 2014, the Superior Court found that
Collick had violated his probation. Collick was sentenced as follows: (i) for
PWID, ﬁve years of Level V incarceration, suspended after three years for one
year of Level IV Home Confinement, followed by one year of Level III probation;

(ii) for Burglary in the Third Degree, eighteen months of Level V incarceration,

suspended for one year of Level IV Home Conﬁnement, followed by one year of
Level III probation. This appeal followed.

(8) In his opening brief on appeal, Collick seems to claim that he could
not be sentenced for a VOP in connection with his PWID conviction because the
September 15, 2011 and September 28, 2011 sentencing orders incorrectly state
that he was sentenced to eighteen months of Level III probation after sewing two
years of Level V time for PWID. According to Collick, the Superior Court
actually sentenced Collick on September 15, 2011 to two years of Level V
incarceration with no probation to follow for PWID. Based on this claim, Collick
argues that he was not really on Level III probation in 2013 for PWID and
therefore could not have committed or been sentenced for a VOP in connection
with his PWID conviction. Collick requested a transcript of the September 15,
20] l sentencing hearing,2 but a transcript could not be prepared because the FTR
Gold recording system malfunctioned and there was no recording.

(9) Having carefully reviewed the record, we conclude that Collick’s
claim is without merit. As reflected in the November 2008 sentencing order, the
PWID sentence of eight years of Level V incarceration, suspended after two years

for eighteen months of Level III probation, was deferred for Collick’s successful

2 The docket and record do not reﬂect that Collick requested a transcript of the September 9,
2011 hearing or the July 25, 2014 hearing.

completion of the Boot Camp program and eighteen months of Level III Aftercare.
If Collick failed to complete the Boot Camp program or violated the Level III
probation, then the deferred sentence would be reinstated. The transcript of the
November 2008 hearing reﬂects that Collick understood the deferred PWID
sentence would be reinstated if he failed to complete the Boot Camp program or
committed a VOP during the eighteen months of Level III Aftercare.

(10) Collick’s VOP during the eighteen months of Level III Aftercare led
to the Superior Court reinstating the deferred PWID sentence, which included
eighteen months of Level III probation, in September 2011. The September 2011
sentencing orders, unlike Collick’s contentions regarding his September 2011
sentence, are consistent with the terms of the November 2008 sentencing order.
Once Collick committed a VOP, the Superior Court could impose any period of
incarceration up to and including the balance of the Level V time remaining on

Collick’s sentence for his PWID conviction.3

The Level V sentence imposed by
the Superior Court after Collick’s VOP for the PWID conviction—five years of
Level V incarceration, suspended after three years for one year of Level IV Home
Conﬁnement, followed by one year of Level III probation—did not exceed the five

years of Level V time previously suspended and was within statutory limits. The

Superior Court did not err in sentencing Collick for his VOP.

3 11 Del. C. §4334(c); Pavulak v. Slate, 880 A.2d 1044, 1046 (Del. 2005).

5

NOW, THEREFORE, IT IS ORDERED that the motion to afﬁrm is

GRANTED and thejudgment of the Superior Court is AFFIRMED.

BY T E COURT: